        Case 9:20-cr-00017-DLC Document 60 Filed 12/08/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

UNITED STATES OF AMERICA,                             CR 20–17–M–DLC

                      Plaintiff,

vs.                                                         ORDER

WOLFGANG ALEXANDER LUCAS
VASQUEZ,

                      Defendant.

      Before the Court is Defendant Wolfgang Alexander Lucas Vasquez’s

Motion to Appear in Person for Sentencing Hearing and Objection to Video

Appearance. (Doc. 59.) Defendant files this motion to notify the Court that he

objects to attending his upcoming sentencing hearing remotely and would like to

attend in person. (Id.) Having consulted with the United States Marshals Service,

the Court has received word that it will be possible to transport Defendant and still

maintain his December 15, 2020 sentencing date. Accordingly,

      IT IS ORDERED that the Motion (Doc. 59) is GRANTED. The sentencing

hearing previously set for videoconference is VACATED and RESET to allow for

Defendant’s in-person attendance. The hearing shall take place as scheduled on

December 15, 2020 at 10:30 a.m. at the Russell Smith Federal Courthouse, in

Missoula, Montana.
 Case 9:20-cr-00017-DLC Document 60 Filed 12/08/20 Page 2 of 2



DATED this 8th day of December, 2020.
